Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 22 February 2021, has been entered and the Remarks therein, filed 03 May 2021, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 03 May 2021 (see MPEP 2144.03(D)).

Status of Claims
Claims 1, 4, 5, 8, 9, 12, 13 and 16 are pending.
	Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of MY PI 2016702121, 06/09/2016, was filed on 25 September 2017.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Gavrilova et al. (U.S. Patent Application Publication No. 2009/0214485 A1) in view of Connick et al. ((2012) Lancet Neurol. 11: 150-156), Lapinskas ((2010) Chem. Eng. Prog. 106(11): 44-55), and Machado et al. ((2013) Rev. Bras. Hematol. Hemoter. 35(1): 62-67).
[All references except Gavrilova et al. cited in the Final Office Action mailed 05 June 2020.]

	Gavrilova et al. addresses some of the limitations of claims 1, 4, 5, 8, 12, 13 and 16, and the limitations of claim 9.
	Regarding claims 1, 4, 8, 12 and 16, Gavrilova et al. shows cell-based therapy for ocular diseases and disorders (pg. 1, para. [0001]). A method for treating a retinal disorder comprises administering to the individual in need thereof an intravenously administered mesenchymal stem cell population (pg. 1, para. [0013]). Patient #1 was diagnosed with type II diabetes and diabetic angiopathy. Patient #1 received mesenchymal stem cells via intravenous (i.v.) injection. Doppler sonography revealed retinal hypoxia and ischemia was more pronounced in the macular area. On day 6 post-treatment Patient #1 showed signs of improvement in edema and ischemia (pg. 12, para. [0237] thru [0242]). That is, a human subject with diabetic macular edema was treated via intravenous administration of mesenchymal stem cells.
Patient #5 was diagnosed with type I diabetes. Patient #5 received one injection of neural progenitor cells in each eye, and one intravenous injection of 100,000,000 
Seven patients with diabetes were enrolled in the study. Patients received one intravenous infusion of 100x106 mesenchymal stem cells in 100ml of physiological saline (pg. 11, para. [0216] [Claim 1] [by way of intravenous infusion, in a colloid, with a cellular concentration from 0.01 million to 3.0 million cells/ml] [Claims 4, 8, 12 and 16] [intravenous infusion]).
	Regarding claim 5, with regard to cryopreservation, after harvest, cells were resuspended in medium for freezing (serum + dimethyl sulfoxide) at a concentration of 10 million cells per 1 ml of medium. The cell suspension was transferred to 5-ml cryotubes (pg. 11, para. [0203] thru [0208]).
	Regarding claim 9, the mesenchymal stem cells of the described invention may be derived from sources including umbilical cord blood, bone marrow, adipose tissue and peripheral blood (pg. 3, para. [0045]).
	Regarding claim 13, individual cell populations were identified in a flow cytofluorometer with the use of monoclonal antibodies (McAB) for differentiation and activation markers. The primary marker of hematopoietic cells (CD34) and HLA DR in clonal cultures of mesenchymal stem cells (MMSC) from bone marrow was expressed 

It is noted that Applicant recites the term 'colloid' in the originally-filed
specification in the context of the following, as the sole recitation of the term 'colloid': "A
cell-based composition is then prepared by infusing the suspension of mesenchymal
stem cells into crystalloid ... The crystalloid includes, but not limiting to normal or half-saline or colloid" (pg. 8, lines 24-27). Applicant's example shows: "The pellet of
mesenchymal stem cells was ... resuspended with sterile saline ... , forming a suspension of mesenchymal stem cells. A cell-based composition was then prepared by infusing the suspension ... into saline ... " (pg. 12, lines 18-21, Example 5: Preparation of cell-based composition for treatment). Therefore, it appears that 'colloid' describes or is a normal saline or half saline suspension.

	Gavrilova et al. does not show: 1) a therapeutically effective amount of 0.25 million to 3.0 million cells/kg of body weight [Claim 1]; 2) the intravenous infusion is carried out in a period ranging from 30 minutes to 2 hours [Claims 4, 8, 12 and 16]; 3) mesenchymal stem cells containing from 25 million to 30 million cells per cryovial [Claim 5]; and 4) the suspension of mesenchymal stem cells is positive for CD73 [Claim 13].

	Connick et al. provides motivation for performing the intravenous infusion of mesenchymal stem cells for a period of from 30 minutes to 2 hours, by way of addressing the limitations of claims 4, 8, 12 and 16.
	Connick et al. shows a study in which the safety and efficacy of mesenchymal stem cells as a potential neuroprotective treatment for secondary progressive multiple sclerosis was assessed (pg. 150, Summary, Background). ]). Participants received intravenous infusion of autologous bone marrow-derived mesenchymal stem cells (MSCs) (pg. 150, Summary, Methods [nexus to Gavrilova et al.] [administering an intravenous infusion of MSCs]).
Regarding claims 4, 8, 12 and 16, Connick et al. shows performing the intravenous infusion of MSCs over a period of 15 min, and continues infusion of normal saline over 4hr afterwards (pg. 151, column 2, para. 1 ).

Lapinskas addresses the limitations of claim 5.
Lapinskas shows some of the issues relating to scale-up and commercial manufacturing involving stem cells (pg. 44, Title and column 1, para. 1 thru 2). Depending on the organ or body system from which the cells are derived, they may be grown ex vivo in suspension or on solid surfaces or matrices (such as mesenchymal stem cells) (pg. 45, column 1, para. 2 [nexus to Gavrilova et al.] [mesenchymal stem cells]).
Regarding claim 5, cell banking is crucial for preserving cells at a given passage number. Vitrification and freezing in liquid nitrogen are the two most common cell-

Machado et al. teaches that mesenchymal stem cells (MSCs), as shown by Gavrilova et al., inherently display specific cell surface marker (including CD73), and not others, by way of addressing the limitations of claim 13. 
Regarding claim 13, Machado et al. teaches that some of the most common surface markers expressed by MSCs include CD73, CD90 and CD105 among others [CD90 and CD105 shown by Gavrilova et al.], while these cells are negative for CD34, CD45, and HLA-DR among others [as shown by Gavrilova et al.] (pg. 62, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the treatment of a human subject suffering from diabetic macular oedema, comprising administering, via intravenous (i.v.) infusion, a cell-based composition consisting essentially of mesenchymal stem cells (MSCs), as shown by Gavrilova et al., by carrying out the i.v. infusion over a period ranging from 30 minutes to 2 hours [Claims 4, 8, 12 and 16], with a reasonable expectation of success, because Connick et al. shows administering intravenous infusion of MSCs over a period of 15 min, but then continuing an infusion of normal saline over 4hr afterwards (pg. 151, column 2, para. 1 ). Therefore, it would have been obvious to have extended the i.v. infusion of the MSCs themselves to 30 minutes to 2 hours, because the patients are capable of receiving an 
It would have been further obvious to have stored cryopreserved MSCs at 25 million to 30 million cells per cryovial [Claim 5], as shown by Lapinskas, with a reasonable expectation of success, because Lapinskas shows that mesenchymal stem cells (MSCs) can be stored frozen in cryovials, each holding 10-200 million cells (pg. 48, column 2, para. 1) (MPEP 2143 (I)(A,G)). In addition, it would be obvious to one of ordinary skill in the art of mammalian cell cryopreservation to freeze MSCs in cryovials in whatever concentration or amount would be suitable for their use in a specific treatment application, e.g., at 25 million to 30 million cell per cryovials, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have expected mesenchymal stem cells (MSCs) to have exhibited (or not) specific cell markers [Claim 13], as shown by Machado et al., with a reasonable expectation of success, because Machado et al. shows that MSCs inherently express certain cell markers (e.g., CD73, CD90 and CD105) and not others (e.g., CD34, CD45 and HLA-DR), which can be used to identify specific subsets of stem cells (MPEP 2143 (I)(A,G)). In addition, it would be obvious to one of ordinary skill in the art of stem cell identification to expect that the MSCs, shown by Gavrilova et al., would have all of the identifying cell (surface) markers indicative of 
It would have been obvious to have administered the mesenchymal stem cells (MSCs), shown by Gavrilova et al., so that the therapeutically effective amount was between 0.25 million and 3.0 million cells/kg body weight [Claim 1], with a reasonable expectation of success. Gavrilova et al. shows administering 100x106 cells to a patient in one i.v. infusion, and, given that the average weight of a patient could be ~130-150 lbs (=  59kg to 68kg) or more or less, the therapeutically effective amount would be in the claimed range (e.g., 100 million cells/63.5kg = 1.7 million cells/kg body weight; 100 million cells/68kg = 1.5 million cells/kg body weight). In addition, it would be obvious to one of ordinary skill in the art of cell therapeutics, and one would be motivated, to determine what amount of cell administration would be therapeutically effective as a method of treatment for a specific disease malady, e.g., diabetic macular edema (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of cell therapeutics would necessarily determine the optimized dosage, route of administration, and storage parameters for cells which are to be used to treat a specific disease malady, so as to effectively treat any subject afflicted with said malady, such as diabetic macular edema (MPEP 2144 (I) and (II)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The provisional rejection of Claim 1 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-3 of copending Application No. 16/284,177, in the Non-Final Office Action mailed 22 February 2021, is withdrawn in view of Applicants’ submission of a terminal disclaimer filed 03 May 2021.  The electronically- submitted terminal disclaimer was approved on 03 May 2021.

Response to Arguments
	Applicant’s arguments, pp. 4-7, filed 03 May 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.
	It is noted that Applicant filed a Declaration under 37 CFR 1.132 authored by one of the inventors, Dr. Kong Yong.

	Applicant remarks (pp. 4-5) that, as asserted by the Examiner, Gavrilova, the primary reference, teaches treating diabetic macular oedema by intravenous injection of MSCs. Two examples are reported in Gavrilova of diabetic patients treated with MSCs for diabetic macular oedema, namely, Patient 1 and Patient 5. The Examiner correctly pointed out that Patient 5, who suffered from type I diabetes, was treated by intravenous injection of MSCs, together with intraocular injection of neural progenitor cells. Applicants posit that this Patient 1 did not suffer from diabetic macular oedema, the target of the claimed method. Patient 1 suffered from type II diabetes and diabetic angiopathy. Diabetic angiopathy is not equivalent to diabetic macular oedema.

	Further in response to Applicant, Applicant concedes that Patient #5 (who was described as suffering from diabetes (type I), as was Patient #1 (type II) was successfully treated with MSCs. Patient #5 was also treated with neural progenitor cells. The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the 
	Applicant remarks (pp. 5-6) that the declaration explains that diabetic macular oedema is a condition not related at all to retinal ischemia, which is mainly due to proliferative or vascular changes such as those observed in Patient 1 described in Gavrilova. This patient exhibited dystrophic chorio-retinal lesions in the central retina, suggesting that the patient suffers from a genetic disorder not related to type II diabetes (see Declaration, pg. 2, items 4 and 5). The Declaration points to Exhibit C to support this contention.
	However, in response to Applicant, the CDC citation cited in Exhibit C appears to list various causes of macular edema associated with diabetes mellitus. Therefore, Applicant’s remark that the patient suffers from a genetic disorder not related to type II diabetes is a conclusory opinion, and, in addition, is irrelevant to the treatment issue at hand. In addition, Nentwich et al., as cited above, teaches that the diabetic angiopathy, shown by Gavrilova et al. with regard to Patient #1, is the cause of diabetic macular edema, which is suggested by the description of Patient #1’s symptoms as described in 
	Applicant remarks (pg. 6) that the declaration also points out that intravenous administration of MSCs to Patient 1 led to swelling in the eyes caused by decreased blood flow, a result that would give a practitioner pause to administer MSCs for treating diabetic macular oedema. See the Declaration, page 2, item 7.
	However, in response to Applicant, the observed swelling in Patient #1 occurred at two days post-treatment with MSCs; however, by day 6 post-treatment Patient #1 showed signs of improvement in edema (Gavrilova et al., pg. 12, para. [0241] thru [0242]). 
	Applicant remarks (pg. 7) that Connick, Lapinskas, and Machado, the secondary references, do not cure the Gavrilova deficiency.
	However, in response to Applicant, the secondary references of Connick et al., Lapinskas, and Machado et al. were cited to address some of the administration particulars of the claimed method (e.g., 0.25 million to 3.0 million cells/kg of body weight). In addition, it would be obvious to one of ordinary skill in the treatment arts to use routine optimization to determine the optimal treatment dosage to be given to a particular patient in order to treat a particular disease.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651